Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 9/27/2020 has been considered.
Applicant’s response by virtue of amendment to claims 1-20 has NOT overcome the Examiner’s rejection under 35 USC § 112 paragraph.
Applicant’s response by virtue of amendment to claims 1-20 has NOT overcome the Examiner’s rejection under 35 USC § 101 paragraph.
Claims 1-20 are pending in this application and an action on the merits follows.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
Step 1
	Claim 1 is drawn to a method, Claim 11 is drawn to a system. This is a process and machine categories, which are the statutory categories of invention. Thus, claim(s) fall(s) in one of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim 1 substantially recites the limitations: 
implementing a semantic analysis algorithm on the expense report submitted by an employee, wherein the semantic analysis algorithm comprises: 
building a set of data structures from the expense report data wherein the expense report data is provided in a computer-readable format, wherein the semantic analysis algorithm, 
providing the set of data structures from the expense report data to a probabilistic information engine that uses an expense ontology, wherein the expense ontology defines a set of categories of expenses and expense attributes, and 
with the probabilistic information 
obtaining an augmentation of the expense report data with a set of web scale data, wherein the web scale data is data is obtained from a 
applying one or more machine learning algorithms, wherein the one or more machine learning algorithms comprises a K-nearest neighbor clustering algorithm, that 
mapping the expense report data based on the set of data structures of the  expense report data; and constructing a distance of a current expense of the expense report data to its kth nearest neighbor of the one or more clusters of expense data from the web scale data and the set of relevant historic expense data; 
determining that the distance of the current expense to its kth nearest neighbor is greater  than a specified distance and 
flagging the current expense as high risk; wherein the one or more machine learning algorithms comprises a Support -3-Application No. 15146880 vector machines (SVMs) linear kernel model, wherein the SVM linear kernel model is trained using a specified number of training samples of users in a company to be memory efficient, and with the SVM linear kernel model, predicting an overall risk score for an employee associated with the expense report data; based on a high-risk flag and the risk score of the employee, 
identifying an inappropriate expense in the expense report data; 
scanning a set of receipts associated with a past expense report data; 
implementing an optical character recognition process on the set of receipts, wherein the set of receipts are placed in a computer-readable format; 
verifying that the set of receipts are associated with the expense report data by matching a transaction amount and a matching date between a scanned receipt of the set of receipts and the expense report data; and 
determining that the employee or any employee has previously claimed an expense in the expense report data. 

The 2019 PEG indicates that claims that recite matter that falls within the following enumerated groupings of abstract ideas should be treated as reciting abstract ideas (emphasis added):
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations; 
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claims 1 and 11 are directed to a judicial exception (i.e., an abstract idea) without significantly more. The identified limitations above are direct to a series of steps for obtaining data and using an algorithm to build data structure. These steps includes concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and managing personal behavior or relationships or interactions between people, which are considered Mental Processes and Organizing Certain methods of organizing activity. The steps include concepts performed by calculating a distance of data which are considered Mathematical Concepts. 
a web scale data, WWW source, machine learning algorithm, a processor, memory, computer-readable format, optical character recognition, probabilistic information engine”, nothing in the claim element precludes the step from practically being performed in the human mind or a human using a pen and paper. 
	The claimed concepts above, under their broadest reason of interpretation covers subject matter viewed as Certain Methods Of Organizing Human Activity with the additional recitation of generic computer components. For example, the limitations “implementing analysis, building a set of data, providing the set of data to an engine, WITH the engine determining…, obtaining augmentation data WITH a set of web scale data from a www source, applying algorithms, creating clusters of data, mapping data, constructing a distance, flagging, scanning, verifying”, in this context allows a first person to perform all of this steps, to receive information from another person and human reviewers to double check expense data processed and the information obtained from processing the expense data, which encompasses Certain Methods Of Organizing Human Activity. 

	Step 2A Prong Two: No
The 2019 PEG explains in its Summary that “a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.”
According to the 2019 PEG (footnotes removed): 

an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing;  and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	This is not an exclusive list, and there may be other examples of integrating the exception into a practical application.
	The courts have also identified examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an 
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.”
Regarding claims 1-20, the additional elements recited in the claims beyond the judicial exception appear to be: a web scale data, WWW source, machine learning algorithm, a processor, memory, computer-readable format, optical character recognition, probabilistic information engine.
	Instead, the above identified additional elements add insignificant extra-solution activity to the judicial exception (e.g., Mere Data Gathering, Selecting a particular data source or type of data to be manipulated), see MPEP 2106.05(g).
Additionally, the above identified additional elements merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).
	Further, the above identified additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use, see MPEP 2106.05(e)
	In view of the above, under Step 2A (prong 2), Claims 1-20 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an claims 1-20, the abstract idea is not integrated into a practical application and thus claims 1-20 are “directed to” a judicial exception. 

Step 2B: No
	The additional elements (e.g., a web scale data, WWW source, machine learning algorithm, a processor, memory, computer-readable format, optical character recognition, probabilistic information engine) are not constructed by the specification as “significant more” than what is already known. Further, the additional elements are recognized by the courts as performing well-understood, routine, and conventional functions. Additionally, the examiner notes that applicant’s originally-filed specification does not go into any details about any special features relating to the claimed elements listed above, thereby the claimed elements are a generic and well-known in the industry; see specification [71-73], Fig. 11-12.
	Further, see MPEP 2106.05(f), “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see MPEP 2106.05(d), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-10, 12-20 do not add “significantly more” to the eligibility of claims 1 and 11, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 11 recite “the SVM linear kernel model is trained using a specified number of training samples of users in a company to be memory efficient, and with the SVM linear kernel model, predicting an overall risk score for an employee associated with the expense report data; ”. It is not clear who/what trains an SVM model, are the users of a company the same as employees associated with the expense report data and how does the method WITH SVM linear kernel model predicts an overall risk?  

Claims 1 and 11 recite the term "relevant”, which is a relative term which renders the claim indefinite.  The term "relevant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention



Response to Arguments

Applicant’s arguments made with respect to the rejection set forth under 35 USC 101 have been fully considered but are not persuasive. 
	 Under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG herein), the 2019 PEG instructs examiners to first determine whether a claim recites a judicial exception - e.g. abstract idea (step 2A, prong 1). Notably, the 2019 PEG defines 3 subject matter groupings of abstract ideas: mathematical concepts, certain methods of organizing human activity, and mental processes. Subsequent to determining whether a claim recites an abstract idea, the 2019 PEG further requires determination of whether the claim integrates the exception into a practical application (step 2A, prong 2).
	With this in mind, the Examiner reiterates at least similar points from the previous rejection. Claims 1-20 are “directed to” a judicial exception (abstract idea) as claims 1-9 recite an abstract idea (e.g. by reciting mental processes organizing human methods and mathematical concepts) and fails to integrate the abstract idea into a practical application.  
	Applicants' claims recite various computer-related limitations probabilistic information engine, www source, machine algorithms, processor, memory. Considering claim as a whole these additional limitations merely add generic computer activity to 
Claim recites limitations of “implementing analysis, building a set of data, providing the set of data to an engine, WITH the engine determining…, obtaining augmentation data WITH a set of web scale data from a www source, applying algorithms, creating clusters of data, mapping data, constructing a distance, flagging, scanning, verifying”, where instruction can be communicated by a “human”  to write or re-write (obtain, apply, create, map, flag verify) or calculate (algorithm) or gather information from another human on a piece of paper that a person can see (scanning and recognition). This is because any improvement manifested by the use of generic computing components is to the expediency to the performance of the commercial process, not to the computer itself or some other technology or technical field.  Applicant uses conventional computer to automate data gathering, entry and comparison. The claims at issue recite conventional computing components arranged in a conventional manner leveraged only as mechanism for achieving the claimed result more efficiently. Merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility (see buySAFE, Inc. v. Google, Inc.).
Applicant alleges” the claim itself explicitly states that the automatic verification is done between the "between a scanned receipt of the set of receipts and the expense report data". The explicit use of the scanned and OCR receipt as a point of comparison to the expense report data goes beyond generally linking the use of a judicial exception to a particular technological environment or field of use. It is the central lynchpin of the 
	Examiner does not agree. The claims are characterized as a combination of abstract ideas including mathematical formulas fundamental economic practices, commercial and legal interactions, advertising, marketing, and sales activities, and mental processes, such as forming an observation, evaluation, judgment, or opinion. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) ("Adding one abstract idea ... to another abstract idea ... does not render the claim non-abstract."); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016) (patent-ineligible claims were directed to a combination of abstract ideas).
 Applicant uses conventional scanning and OCR technology to automate certain data entry. The Examiner provides sufficient evidence that the claims fail to either sufficiently integrate the abstract idea into a practical application or recite significantly more than an abstract idea. Scanning and OCR techniques performing the printed text validation are generic computer functions that were well-understood, routine, and conventional activities previously known in the industry. Computers that simply collect and compare data, without more, generally do not add significantly more to an abstract idea. E.g., Classen Immunotherapies, 659 F .3d at 1067. 

	As such, the rejection under 35 USC 101 has been maintained, see complete rejection above. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior, though rejected under 35 USC 101 and 35 USC 112. The Examiner hereby emphasizes Applicant's Remarks filed 12/13/2019, pages 6-7.
Additionally, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed would not have 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MILENA RACIC/Patent Examiner, Art Unit 3627



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627